Citation Nr: 1220161	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which continued a 20 percent evaluation for the Veteran's lumbar spine disability.  The Muskogee, Oklahoma RO has since maintained jurisdiction over the claim.

During the pendency of the appeal, in an August 2004 rating decision, the RO assigned an increased evaluation of 40 percent effective December 10, 2003 for the Veteran's lumbar spine disability.  In a February 2008 rating decision the RO assigned a temporary 100 percent evaluation for the period of March 24, 2007 through May 31, 2007 for the Veteran's lumbar spine disability.  The Board's analysis contemplates the schedular rating awarded for periods other than when a 100 percent rating was in effect.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes the Veteran was scheduled for Board hearings in January, February, and May 2012 however the Veteran did not show up for either of these hearings.  As the Veteran has not offered a statement of good cause as to why he missed the hearings, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an April 2007 VA treatment record the Veteran reported that he was going to apply for Supplemental Security Income and Social Security Disability Income (SSDI).  The Board notes that a document from September 2010 indicates that the Veteran is receiving SSDI.  However, there are no records from the Social Security Administration (SSA) found in the claims file.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Furthermore, the Board notes that in a June 7, 2011 Report of Information the Veteran stated that he was never notified of the June 3, 2011 VA examination for his lumbar spine disability.  There is also no evidence in the claims file that he was notified of this examination.  As such, on remand the Veteran should be notified and provided with a new VA examination to determine the severity of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected lumbar spine disability.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to favorable ankylosis of the entire thoracolumbar spine.

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Furthermore, the examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

	The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


